The judgment of the court was pronounced by
Eustis, C. J.
The executor of the last will of the widow Nora applied to the Second District Court of New Orleans, for the sale of the property of the *236succession, and prayed that the sale might be made by an auctioneer designated in his petition. The judge considering that the sale ought to be made by the responsible officer of the court, who is bound by law to execute all its orders, directed it to be made by the sheriff. The executor has applied to us for a mandamus which was granted nisi, and on the return we have the reasons for the action of the district judge, which are conclusive. This is no case for a mandamus. The law of 1830 merely makes lawful certain sales made by auctioneers. It does not even purport to interfere with the pow'er of courts to direct the property of successions to be sold by their officers, who, for grave reasons, courts may consider ought to be entrusted with them, and still less to take away that power. Und.er the new organization of the judiciary, and of the office of sheriff, by the constitution of 1845, the district judge was certainly right in directing the sheriff to make the sale of the property of the succession.*
The application for a mandamus is dismissed, with costs.

See .stat, of 10th March, 1847, ch. 79, relative to judicial sales, and the supplemen;ary act, as it is termed, of 7 April of tho same year, ch. 96.